Table Of Contents UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington,D.C. 20549 FORM 10-Q (Mark One) ☒ QUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2015 OR ☐ TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 001-34749 REACHLOCAL, INC. (Exact name of registrant as specified in its charter) Delaware 20-0498783 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 21700 Oxnard Street, Suite 1600 Woodland Hills, California (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (818)274-0260 Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days.Yes☒
